FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

AARON REYNOSO,                            No. 05-55695
              Petitioner-Appellee,
               v.                           D.C. No.
                                         CV-02-03854-VAP
GEORGE J. GIURBINO, Warden,
                                            OPINION
            Respondent-Appellant.
                                     
       Appeal from the United States District Court
           for the Central District of California
       Virginia A. Phillips, District Judge, Presiding

                  Argued and Submitted
            June 9, 2006—Pasadena, California

                 Filed September 6, 2006

     Before: Stephen Reinhardt, Stephen S. Trott, and
         Kim McLane Wardlaw, Circuit Judges.

               Opinion by Judge Reinhardt;
                 Dissent by Judge Trott




                           10679
                     REYNOSO v. GIURBINO                 10683


                         COUNSEL

Bill Lockyer, Attorney General for the State of California;
Robert R. Anderson, Chief Assistant Attorney General;
Pamela C. Hamanaka, Senior Assistant Attorney General;
Kenneth C. Byrne, Supervising Deputy Attorney General (on
the briefs); Xiomara Costello, Deputy Attorney General, Los
Angeles, California (argued), for the respondent-appellant.

Maria E. Stratton, Federal Public Defender (on the briefs);
Mark R. Drozdowski, Deputy Federal Public Defender, Los
Angeles, California (argued), for the petitioner-appellee.


                         OPINION

REINHARDT, Circuit Judge:

   The State, through Warden Giurbino, appeals the district
court’s decision to grant Aaron Reynoso’s petition for a writ
of habeas corpus. It asserts that the claim on which relief was
granted was unexhausted and that the state court’s rejection of
10684                 REYNOSO v. GIURBINO
the claim was reasonable. We conclude that Reynoso’s claim
was properly exhausted and that, on the merits, he has demon-
strated ineffective assistance of counsel under Strickland v.
Washington, 466 U.S. 668 (1984). We agree with the district
court that the state court’s decision to the contrary constituted
an unreasonable application of clearly established Supreme
Court law. Accordingly, we affirm its grant of the writ of
habeas corpus.

                               I.

   On July 11, 1995, Jyotsna Prajapati was shot once in the
head and died from her wounds shortly afterwards. At the
time of the shooting, Prajapati was working alone behind the
counter of the Top Produce Market, a convenience store that
she and her husband owned.

   After investigating Prajapati’s murder for a week, the Los
Angeles Police Department asked the Los Angeles City Coun-
cil to approve a $25,000 reward “for information leading to
the arrest and conviction of the person or persons responsible
for the murder of Jyotsna Prajapati.” On July 18, 1995, the
City Council approved the reward for sixty days, during
which time no witnesses responded. Two years later, on April
30, 1997, at the investigating officer’s request, the City Coun-
cil renewed the reward for another sixty days.

   In July of 1997, after seeing advertisements about the
reward on television, Luis Alberto Lopez contacted police and
told them that he had heard Reynoso confess to involvement
in the murder. In September of 1997, police questioned Luis
Hinojosa, a fellow gang member of Reynoso’s, about the
murder. Hinojosa was questioned at Centinela State Prison
where he was serving a sentence for burglary, possession for
sale, and a probation violation. After first unsuccessfully
attempting to implicate his cousins, Hinojosa implicated
Reynoso, saying he had heard him admit his participation in
the murder at a party two years earlier.
                     REYNOSO v. GIURBINO                 10685
   The detective leading the Prajapati murder investigation,
David Escoto, believed that the case was “close,” but that the
evidence was not sufficient to support a successful charge
against Reynoso. He believed that he needed “more informa-
tion” and “witnesses to come forward” to make the case.
Escoto asked the City Council to renew the reward once
again, which it did on October 21, 1998. The reward was pub-
licized both on television and in newspapers.

   In November of 1998, Detective Escoto tracked down Rob-
ert Mendoza, a witness with whom police had spoken on the
night of Prajapati’s murder. In December of 1998, Javier Ter-
rones, another witness, contacted the police. Each witness
identified Reynoso as one of the two men that he claimed to
have seen inside the convenience store moments before and
moments after Prajapati’s murder. Although the investigating
officers were unable to find any physical evidence tying
Reynoso to the murder, he was arrested and indicted almost
three years after the shooting had occurred.

  A.     The Trial

   At trial, in January 2000, only four witnesses were called
to testify on the State’s behalf: two were the eyewitnesses
identified above, one of whom died before the evidentiary
hearing in district court, and the other two were the witnesses
who claimed to have heard admissions made by Reynoso, one
of whom recanted his statement at trial.

    i.    Luis Alberto Lopez

   Luis Alberto Lopez was the first of the four witnesses to
contact police with incriminating evidence against Reynoso.
In 1995, he had been incarcerated in juvenile hall with
Reynoso, and he claimed to have heard Reynoso describe the
Prajapati murder at that time. According to Lopez, Reynoso
said that he and a few friends had gone to the Top Produce
Market to do a “beer run” and, during the run, a woman was
10686                    REYNOSO v. GIURBINO
shot. Even though Reynoso never explicitly confessed to
shooting Prajapati, Lopez testified, he physically acted out the
shooting as if he were the shooter.1

   Even though Lopez purportedly heard Reynoso’s account
of the shooting in 1995, he testified at trial that he did not
report this information to police until 1997 because it was not
in his interest to do so before then. In June of 1997, he said,
he experienced a religious conversion and decided to contact
police because he believed it “would be the right thing to do.”
Also around that time, Lopez said, he saw a television broad-
cast that discussed the unsolved shooting of Prajapati, showed
a composite of the robber, and included a description of the
reward. Lopez said that he also saw an advertisement describ-
ing the reward and stating that police had not yet found the
suspect. Lopez testified at trial that the broadcast had
refreshed his memory and had motivated him to come for-
ward. He also conceded that, in addition to his new-found
religious convictions, the offer of a reward motivated him to
report Reynoso’s incriminating statements. Lopez could not
remember whether he initially asked about the reward when
he contacted the police, but his testimony suggested he had
inquired about it before testifying.

  At trial, Reynoso’s defense counsel attempted to undermine
Lopez’s credibility by pointing out that he remembered few
details about Reynoso or Reynoso’s account of the shooting.
   1
     The State argues that because Lopez’s version of Reynoso’s confession
involved Reynoso “pointing a finger like a gun at the center of his fore-
head, the precise location of Mrs. Prajapati’s gunshot wound,” and
because the exact location of the gunshot wound had not been revealed in
news reports, he must have been told about the shooting by Reynoso. It
was public information, however, that Prajapati had been shot in the head,
and published reward notices specifically stated that the victim was “shot
in the head.” Given that Prajapati was running the store on the day of the
murder, it is not unlikely that she would have been standing behind the
counter, facing forward, making her forehead a likely location for the
shooting.
                     REYNOSO v. GIURBINO                  10687
Lopez acknowledged that he had seen television reports about
the murder, and defense counsel suggested that Lopez had
learned of the facts to which he testified by watching those
reports. Defense counsel also questioned Lopez about the
$25,000 reward; he responded that the reward had played a
role in his decision to contact police, but that the money had
not been his main concern.

   At the evidentiary hearing held in federal court in 2003,
Lopez explained that when he contacted the police, he wanted
only to leave an anonymous tip, but that the officers forced
him to provide answers to their questions: “[T] hese people
pressured me into saying all this.” He testified that the detec-
tives had told him what he had to say regarding what Reynoso
had said to him and that they had “pretty much walked [him]
through the process of what to say and how to say it.” Even
so, he maintained that he had testified truthfully at Reynoso’s
trial. At the evidentiary hearing, Lopez stated that he did not
remember whether he was told that he was guaranteed reward
money if he testified, but he did vaguely remember being told
that the reward would be distributed “after everything was
over.” Lopez repeatedly denied any interest in the reward,
although he did admit that seeing the reward on television
prompted him to come forward as a witness. He also testified
at the evidentiary hearing that he was ultimately paid $10,000
for providing the information that helped convict Reynoso.

    ii.   Luis Hinojosa

   Hinojosa spoke with the police in September of 1997, after
the reward had been renewed and while he was in prison.
Having been told that he was a suspect in the murder and fear-
ing another conviction, he first tried, unsuccessfully, to
incriminate his cousins, stating that they looked like him.
Subsequently, he told police that he had been at a party
approximately one week after the incident at which Reynoso
was present. According to Hinojosa, Reynoso told him that he
and another gang member went on a beer run and that when
10688                REYNOSO v. GIURBINO
the victim tried to stop him, the gun slipped and shot her in
the head. Specifically, Hinojosa told police, Reynoso was
pistol-whipping Prajapati when the gun went off.

   At trial, Hinojosa recanted his prior statements, testified
that he did not know Reynoso, and that he had learned about
the facts surrounding the murder through news reports on
television. He also recanted his statement that he and his
cousins looked alike, explaining that he feared being con-
victed for the murder himself. During direct examination,
Hinojosa denied any knowledge about the reward being
offered; defense counsel did not question him about the
reward on cross-examination. Despite the recantation, the
prosecutor urged the jury to credit Hinojosa’s report of
Reynoso’s purported admissions.

    iii.   Javier Terrones

   Javier Terrones was one of the two witnesses who placed
Reynoso at the Top Produce Market moments before Prajapa-
ti’s murder. Although aware of the shooting, Terrones did not
contact police at the time and spent the next couple of years
in Denver, Colorado. Upon his return to California in 1998,
Prajapati’s husband — who had known Terrones in the past,
when he had frequented their store — showed him several
articles regarding the apprehension of a suspect in his wife’s
murder, one of which had a picture identifying Reynoso as a
suspect. Terrones testified at trial that he recognized the pic-
ture of Reynoso as the individual he saw at the store on the
night of the murder. Instead of immediately contacting the
police, however, Terrones left his contact information with
Prajapati’s husband to give to them. On December 11, 1998,
Detective Escoto interviewed Terrones, who subsequently
identified Reynoso in both a photographic and a live lineup.

  At trial, Terrones testified that he left the store before the
shooting occurred and was only able to describe vaguely the
person he saw the night of the murder. He testified that on the
                      REYNOSO v. GIURBINO                  10689
night in question, he saw a man walk past him and stand three
or four feet away from him. Aside from remembering that the
person had a dirty face and wore “cholo”-type clothes, he
could not remember any other details about his appearance.
Terrones testified that he saw the man for only a “matter of
seconds,” from only a “sideway glance” from approximately
twenty feet away. Nevertheless, he identified the man as
Reynoso. On cross-examination, defense counsel challenged
Terrones’s identification. Through her questioning, she sug-
gested that Terrones’s exposure to the newspaper photograph
had tainted his subsequent identification. Further, on cross-
examination, Terrones admitted that he “didn’t have much
time to examine [the man at the store].” Defense counsel did
not question Terrones as to whether he knew of the reward
and whether he expected to receive a portion of it in exchange
for his testimony. In fact, as the magistrate judge noted in her
Report and Recommendation, the reward was not discussed at
all during the entire time that Terrones testified.

   At the evidentiary hearing in district court, Terrones
explained that he learned of the reward through Prajapati’s
husband upon his return to California. Terrones testified that
he initially contacted police because he was angry and upset
about the murder and that he did not want a share of the
reward. When he did speak with the police, however, Ter-
rones asked about the reward and told officers, “if you are
going to give me some compensation or something, I will
accept it,” with the belief that he would get a share “when
everything was done.” The Deputy District Attorney testified
at the evidentiary hearing that she had discussed the reward
with him before trial, and Terrones testified that he had also
discussed the reward with the police after the trial ended. Ter-
rones ultimately received $7,500 for his testimony. He testi-
fied at the evidentiary hearing that at the time of trial, he was
making $8.00 an hour as a painter, work was slow, and he
needed the money.
10690                    REYNOSO v. GIURBINO
      iv.   Robert Mendoza2

   Robert Mendoza was the other witness to place Reynoso at
the scene of the murder. Like Terrones, he did not see the
shooting, but testified that he saw Reynoso in the store before
it occurred and saw him running out of the store afterwards.
Mendoza also testified at trial that he had been smoking crack
cocaine that morning and had been drinking alcohol all day.
According to Mendoza, as he was walking out of the store, he
saw Reynoso and another man walk in and, shortly thereafter,
he saw the two leave the store quickly. From outside the store,
he testified, he observed Reynoso leave with a pack of beer
in his hand and his companion holding what appeared to be
a gun. Mendoza returned to the store and found Prajapati
lying on the floor; however, instead of calling the police, he
said, he left. He testified that he tried to call the police but the
number had been busy. He did not speak to the police until
later that evening, at which point he told them that the taller
of the two men had tattooed lettering across his back.3

   On July 25, 1995, about two weeks after the murder, Men-
doza singled out two individuals other than Reynoso from a
photographic lineup and said that they looked like the men
whom he had seen in the store. Three years later, in Novem-
ber of 1998, Detective Escoto tracked down Mendoza and
asked him to look at another photographic lineup. This time,
Mendoza identified Reynoso as the man who he had seen with
beer in his hand as the two men ran out of the store. In a sub-
sequent live lineup, he identified someone other than Reynoso
as the man who had beer in his hand before changing his mind
and again identifying Reynoso. At the time of Reynoso’s trial,
  2
     Mendoza was deceased at the time of the evidentiary hearing in district
court and therefore did not testify at that hearing.
   3
     In November of 1998, Mendoza identified Reynoso as the shorter of
the two men and said that it was he who had lettering tattooed across his
back. At trial, he changed his story again and said that he did not remem-
ber Reynoso having any lettering on his back.
                          REYNOSO v. GIURBINO                         10691
immediately before testifying, Mendoza was accidentally
placed in the same cell with Reynoso and did not recognize
him.4 Mendoza testified that he did not recognize Reynoso for
approximately 30 minutes, even though he saw his face, until
he saw his distinctive ears. Later in his testimony, however,
Mendoza admitted that it was only after the prosecutor asked
him whether he recognized anyone in the cell that he learned
that he had been in the same cell as Reynoso.

   On cross-examination, defense counsel challenged Mendo-
za’s credibility on multiple grounds. First, she questioned
Mendoza regarding his use of crack cocaine and alcohol.
Mendoza admitted that he had smoked “a lot” of crack on the
morning of the shooting and had been drinking continuously
from the morning until after Prajapati’s murder; he further
testified that on the day before the shooting, he drank two to
three six-packs of beer and shared approximately $120 worth
of crack cocaine with two other people. Additionally, he con-
ceded that he was addicted to cocaine and was under the
influence of alcohol when he saw Reynoso and his companion
enter the store. Second, defense counsel focused attention on
Mendoza’s repeated misidentifications of Reynoso and his
other inconsistent statements. Defense counsel questioned
Mendoza about his inconsistent identifications of lettering tat-
tooed across Reynoso’s back, statements he made to police
regarding whether he was “messy” or “cleaned up” on the
morning of the shooting, and whether he had previously
known the person with whom he was drinking on the day of
Prajapati’s murder.5
  4
    Mendoza was in the custody of the INS, awaiting deportation, and had
been brought to the county jail on an unrelated charge of felony cocaine
possession.
  5
    Although the State argues that Terrones and Mendoza identified the
same car because they both described a black vehicle with a rear spoiler
and lights extending to the back, the magistrate judge noted that their testi-
mony conflicted in several ways. Terrones described the robbers’ car as
old and noisy while Mendoza described it as fairly new and quiet. While
10692                    REYNOSO v. GIURBINO
   Even though defense counsel challenged Mendoza’s credi-
bility on various grounds, she did not question him about the
reward. Although it is not clear exactly when Mendoza
learned about the financial offer, he was aware of it when he
was contacted three years after the murder by Detective
Escoto, after it had been renewed by the City Council in Octo-
ber 1998, and before he testified at Reynoso’s trial. Detective
Escoto testified at the federal evidentiary hearing that when
he contacted Mendoza in 1998, Mendoza was aware that a
reward had been offered and “wasn’t interested in any of the
reward.” He further testified that he did not tell Mendoza that
his eligibility for the reward would be contingent upon
Reynoso’s conviction. In contrast, the prosecutor recalled
speaking to Mendoza about the reward and remembered that
he had said that he wanted his share to go to his sister because
he was in INS custody. Detective Escoto testified at the evi-
dentiary hearing that, ultimately, Mendoza was given $7,500
for his testimony.

   On January 21, 2000, the jury convicted Reynoso of one
count of first degree murder and one count of second degree
robbery. Additionally, the jury found that he committed the
murder during the commission of a robbery or burglary and
that a principal was armed with a firearm during the commis-
sion of the offense. It did not find that Reynoso personally
used a firearm. The trial court sentenced him to twenty-five
years to life.

Terrones said that the robbers left the car running, Mendoza said the
engine was turned off. Terrones said that the car was parked in a lot in
front of the store; Mendoza said it was parked in an alley behind the store.
Terrones said the car was a Camaro, while Mendoza said it could not have
been a Camaro, but was a Berretta. Additionally, the magistrate judge
noted that although Terrones and Mendoza testified that they were both in
the store when Reynoso walked in, and that they both left the store before
the shooting, they testified that they never saw one another.
                          REYNOSO v. GIURBINO                         10693
  B.    Reynoso’s Trial Counsel

   Rose Reglos, a Deputy Public Defender, represented
Reynoso at his trial for the murder of Prajapati and knew
before trial that a reward had been offered. The prosecutor
provided discovery documents to Reglos, which contained a
copy of the original reward and a newspaper article discussing
the renewal of the reward. Reglos acknowledged that the
prosecutor had disclosed the existence of the reward before
trial.

   There is disagreement between the State and Reglos as to
whether the prosecutor told her that each of the witnesses
knew about the reward. The prosecutor testified at the eviden-
tiary hearing that she and Reglos “talked about the fact that
the witnesses knew about the rewards,” and that the reward
was “such common knowledge” that “it wasn’t an issue.” In
contrast, Reglos testified that although the prosecutor had dis-
closed that Lopez and Hinojosa both knew of the reward, she
was never informed that either Terrones or Mendoza knew
about it, and she could not remember whether either she or
her investigator had interviewed Terrones or Mendoza before
trial.6 She stated that as a result she was unaware before and
during trial that Terrones and Mendoza knew of or had
applied for the reward. Even though Reglos did know that a
reward had been offered, at trial she questioned only Lopez
about it.
   6
     Reglos testified that it was her practice to have her investigator inter-
view witnesses prior to trial — particularly when they were identification
witnesses. Although she acknowledged that the identity of the perpetrator
was a primary issue in Reynoso’s case, she could not recall whether she
asked her investigator to interview Terrones or Mendoza or indeed
whether they had ever been interviewed. Reglos testified that because she
did not know about Mendoza or Terrones’s knowledge of the reward, she
“couldn’t have made a strategic decision not to question [them] about
that.” Based on all of the testimony given at the evidentiary hearing, the
magistrate judge concluded that “[n]either defense counsel nor her investi-
gator interviewed either Terrones or Mendoza before trial.”
10694                 REYNOSO v. GIURBINO
    Reglos’s Declaration of March 11, 2003 asserted that even
if she had been informed that Terrones and Mendoza knew
about the reward, she would not have questioned them about
it. She explained that she had planned to attack their credibil-
ity through various factors — specifically, the fact that Ter-
rones had seen a photograph of Reynoso before identifying
him and Mendoza’s drug use at the time of the murder — and
declared that “challenging [Terrones and Mendoza] based on
their knowledge of the reward money would have diluted
what [she] fe[lt] were strong issues for the defense.”

   At the evidentiary hearing in July of 2003, however, Reglos
changed her position. The magistrate found that “[a]lthough
she initially maintained she would not have questioned either
Terrones or Mendoza about the reward, she later admitted that
questioning them about the reward would have been consis-
tent with her other cross-examination. In fact, she conceded
that cross-examining Mendoza about the reward would have
further undermined his credibility.” Reglos also admitted that
she could not have made a strategic decision about cross-
examining Terrones and Mendoza about the reward without
first knowing that they knew of it. Specifically, she stated that
knowledge of the reward would have put a “different spin on
things in [her] investigation, in [her] preparation, and just
strategically on what [she] would have been doing.”

  C.    Post-Conviction Proceedings

   Reynoso appealed his conviction to the California Court of
Appeal on February 15, 2000. In his appeal, Reynoso focused
on two instructional errors in his direct appeal, neither of
which was raised in the district court. While the appeal was
pending, Reynoso filed a petition for writ of habeas corpus in
the California Court of Appeal. In that petition, he argued that
the prosecution had violated Brady v. Maryland, 373 U.S. 83
(1963), by failing to disclose that two witnesses were aware
of the reward, that he received ineffective assistance of coun-
sel, and that California’s reward system violated his due pro-
                          REYNOSO v. GIURBINO                         10695
cess rights. The California Court of Appeal affirmed
Reynoso’s conviction and denied his habeas petition without
providing any reasoning for its denial. Reynoso filed a peti-
tion for review in the California Supreme Court, which denied
the petition without comment or citation to authority.

   Reynoso next filed a petition for a writ of habeas corpus in
the United States District Court for the Central District of Cal-
ifornia, arguing the same three issues raised in his state
habeas petition. The State filed a return and Reynoso subse-
quently filed a traverse. The magistrate judge held an eviden-
tiary hearing on Reynoso’s Brady and ineffective assistance
of counsel claims.

   The magistrate judge issued a Report and Recommenda-
tion, recommending that the district court deny the Brady and
due process claims but grant relief on the ineffective assis-
tance of counsel claim. The district judge adopted the magis-
trate judge’s Report and Recommendation and entered
judgment granting the writ of habeas corpus. An amended
judgment was entered upon the State’s request.7 The State
filed a timely notice of appeal.8
  7
     The amended judgment did not materially alter the original judgment;
it added the words “becomes final” to the original judgment: “Respondent
is ORDERED to release Petitioner and discharge him from all other
adverse consequences in Los Angeles County Superior Court Case No.
LA032732, unless charges are refiled against him in the Superior Court
and counsel is appointed within ninety (90) days of the date judgment
herein becomes final” (emphasis added).
   8
     In view of this history, it is remarkable that the dissent criticizes the
federal courts, and in particular the magistrate judge, for making inade-
quate findings and failing to do her job properly. The state courts failed
not only to make any findings but also to give any reason for denying a
petition that raised serious questions as to the actual innocence or guilt of
the defendant. The magistrate judge, in contrast, wrote a 59-page report
carefully examining each of Reynoso’s claims and finding merit in a claim
the state courts had brushed aside. Had the state courts done a proper job,
a federal petition might have been totally unnecessary.
10696                REYNOSO v. GIURBINO
                              II.

   The district court’s grant or denial of a habeas petition is
reviewed de novo. Leavitt v. Arave, 383 F.3d 809, 815 (9th
Cir. 2004) (per curiam) (as amended). Factual findings made
by the district court are reviewed for clear error. Lambert v.
Blodgett, 393 F.3d 943, 964 (9th Cir. 2004). Claims of inef-
fective assistance of counsel are mixed questions of law and
fact, and are therefore reviewed de novo. Beardslee v. Wood-
ford, 358 F.3d 560, 569 (9th Cir. 2003) (as amended).

   Reynoso’s federal habeas petition was filed after April 24,
1996, and is therefore governed by the Antiterrorism and
Effective Death Penalty Act (“AEDPA”). Woodford v. Gar-
ceau, 538 U.S. 202, 204, 210 (2003). Under AEDPA, we may
grant habeas relief only when the state court’s decision was
“contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme
Court of the United States” or “was based on an unreasonable
determination of the facts in light of the evidence presented
in the State court proceeding.” 28 U.S.C. § 2254(d); Wiggins
v. Smith, 539 U.S. 510, 520 (2003). In Williams v. Taylor, 529
U.S. 362 (2000), the Supreme Court held that a state court’s
application of federal law is unreasonable only if it is “objec-
tively unreasonable.” Id. at 409. When, as in the instant case,
“no reasoned state court decision denying a habeas petition
exists,” this court must assume that the state court has decided
all the issues and “perform an ‘independent review of the
record’ to ascertain whether the state court decision was
objectively unreasonable.” Pham v. Terhune, 400 F.3d 740,
742 (9th Cir. 2005) (per curiam) (quoting Himes v. Thompson,
336 F.3d 848, 853 (9th Cir. 2003) (quoting Delgado v. Lewis,
223 F.3d 976, 982 (9th Cir. 2000))) (internal quotation marks
omitted). When it is clear, however, that the state court has
not decided an issue, we review that question de novo. Rom-
pilla v. Beard, 545 U.S. 374, 377 (2005).
                      REYNOSO v. GIURBINO                  10697
                              III.

   AEDPA’s exhaustion requirement, encompassed by 28
U.S.C. § 2254(b), “ensures that the state courts have the
opportunity fully to consider federal-law challenges to a state
custodial judgment before the lower federal courts may enter-
tain a collateral attack upon that judgment.” Duncan v.
Walker, 533 U.S. 167, 178-79 (2001); see also Duncan v.
Henry, 513 U.S. 364, 365 (1995) (holding that claims may be
reviewed by a federal habeas court only if they have been
“fairly present[ed]” to the state courts so as to give the state
the “opportunity to pass upon and correct alleged violations
of its prisoners’ federal rights” (citing Picard v. Connor, 404
U.S. 270, 275 (1971)) (internal quotation marks omitted)).
The § 2254(b) exhaustion requirement means that petitioners
must present to the state court both the facts necessary to state
a claim for relief and the federal legal theory on which that
claim is based. Gray v. Netherland, 518 U.S. 152, 162-63
(1996).

   [1] The State characterizes the ineffective assistance claim
on which the district court ultimately granted relief as a fail-
ure “to either interview or cross-examine either Terrones or
Mendoza about the reward” and the claim that Reynoso pres-
ented in state court as a failure “to investigate the reward file
and the timing of the identifications vis-a-vis the renewal of
the reward.” Given these varying characterizations, the State
argues that Reynoso has failed to exhaust the claim on which
the district court granted his petition. We see no merit either
to the dichotomy the State attempts to create or to the State’s
ultimate position on exhaustion. Because Reynoso’s state
habeas petition and the subsequent filings by both Reynoso
and the State demonstrate that his claim of ineffective assis-
tance of counsel, as addressed by the district court, was in fact
“fairly presented” to the state court, we conclude that he has
exhausted his ineffective assistance of counsel claim.
10698                     REYNOSO v. GIURBINO
   Contrary to its current position, the State conceded in the
district court that Reynoso’s ineffective assistance claim — as
it was presented to the state court — included the issue of
counsel’s failure to elicit through cross-examination evidence
from Terrones and Mendoza that they knew about the reward
and expected to receive reward money in exchange for their
testimony. In its reply to one of petitioner’s filings in the dis-
trict court, the State acknowledged: “In the portion of the
Memorandum of Points and Authorities alleging ineffective
assistance of counsel in the state habeas petition, Petitioner
did request an evidentiary hearing on trial counsel’s tactical
reasons for not cross-examining witnesses Mendoza and Ter-
rones about the possibility of a reward.”9 As further confirma-
tion, in its order denying one of the State’s motions, the
district court reported that the State “belatedly concede[d] that
Petitioner did request an evidentiary hearing in [his] state
habeas petition on trial counsel’s tactical reasons for not
cross-examining witnesses Mendoza and Terrones about the
possibility of a reward.” The State is bound by its conces-
sions. See Russell v. Rolfs, 893 F.2d 1033, 1038-39 (9th Cir.
1990).

   Aside from the State’s concessions, it is clear that the fail-
ures of counsel the district court addressed were fairly pre-
sented to the state court. In the state habeas petition he filed
in the California Court of Appeal, Reynoso asserted that “[i]f
the jury had known the other two prosecution witnesses were
eligible to receive the award, this would have cast the prose-
cution’s case in an entirely different light” and that such infor-
mation “would have cast considerable doubt on the credibility
of the two identification witnesses by suggesting they were
promised a reward for identifying petitioner.” In that petition,
  9
    It is unclear how the State can now represent that “Petitioner never
alleged in state court or his federal Petition that trial counsel should have
cross-examined either Mendoza or Terrones about their knowledge of the
reward,” when it conceded in the district court that he did. Perhaps the
Attorney General will wish to review this question further.
                         REYNOSO v. GIURBINO                         10699
Reynoso requested, in the alternative, that the state court hold
“an evidentiary hearing to determine whether counsel had a
tactical reason for failing to elicit this evidence or investigate
the reward file.” In sum, a review of the state court proceed-
ings demonstrates that the issue the district court decided was
fairly presented to the state court.

                                    IV.

  A.    Deficient Conduct

   Reynoso claims that his trial counsel’s failure to investigate
the issue of the reward — including the failure to interview
the two eyewitnesses, Terrones and Mendoza, about their
knowledge of the offer and their expectation of receiving a
substantial payment if their testimony helped convict him —
constituted ineffective assistance of counsel. Similarly, he
contends that he was denied effective representation when his
counsel failed to cross-examine the two witnesses about the
reward, and their expectations of receiving it, for the purposes
of impeachment and demonstrating bias.10

   It is unclear from the record whether Reynoso’s trial coun-
sel, Rose Reglos, knew at the time of trial that Mendoza and
Terrones were aware of and had inquired about the reward. At
the evidentiary hearing, the prosecutor insisted that the reward
was “common knowledge” and that she and Reglos “dis-
cussed the fact that all three witnesses knew about the
reward.” “[Reglos] knew the witnesses knew,” the prosecutor
  10
     Counsel also failed to cross-examine the third of the four witnesses,
Hinojosa, about the reward and its possible effect on his ultimately
retracted testimony inculpating Reynoso. Counsel testified at the evidenti-
ary hearing that the prosecutor had told her that Hinojosa knew about the
reward. Nevertheless, at trial, the prosecutor elicited testimony from Hino-
josa denying knowledge of the reward and Reynoso’s counsel failed to
challenge the denial on cross-examination. This omission was not insignif-
icant; despite Hinojosa’s disavowal of his accusations, the State continued
to rely on them and urged the jury to disregard the disavowal.
10700                 REYNOSO v. GIURBINO
asserted — “I knew the witnesses knew; the witnesses knew.
It wasn’t any kind of issue at the time.” At the same time, the
prosecutor could not recall whether she had told Reglos spe-
cifically about Mendoza and Terrones’s knowledge of the
reward, let alone their interest in it. She testified that she had
“no memory” of telling Reglos that Terrones had discussed
the reward with a detective before trial and explained that
maybe she “just forgot to tell [Reglos] or figured that it was
in the report” that she had turned over to the defense. Simi-
larly, she had no “recollection, one way or another,” whether
she had told Reglos that she had personally discussed the
reward with Mendoza. At no point did she contend that she
had informed Reglos that either of the two eyewitnesses had
expressed an interest in receiving the proceeds of the reward.

   Defense counsel testified that before and during trial she
was unaware that all of the State’s witnesses knew about the
reward. Specifically, she insisted that she was never informed
that Mendoza and Terrones knew about the reward and was
ignorant of the fact that they had both inquired about their eli-
gibility for it. She testified that knowing that Mendoza and
Terrones had knowledge of the reward — information she
could have obtained by interviewing them prior to trial —
would have put “a whole different spin on things in [her]
investigation, in preparation, and just strategically what [she]
would have been doing.” She further testified that she could
not have made a tactical decision regarding whether to cross-
examine Mendoza and Terrones about the reward because she
did not know that they were aware of it.

   In view of the testimony at the evidentiary hearing, the
most likely explanation of what transpired is that the prosecu-
tor and defense counsel had some discussion about the
reward, but for whatever reason — perhaps because the con-
versation lacked sufficient specificity — Reglos either failed
to receive or failed to understand the full message; in short,
whether the prosecutor or defense counsel was at fault, and it
may have been both, Reglos did not comprehend that Men-
                     REYNOSO v. GIURBINO                  10701
doza and Terrones had acknowledged their awareness of the
reward, and she had no knowledge that they had expressed an
interest in receiving it. This explanation also appears to be
most consistent with the magistrate judge’s findings. Magis-
trate Judge Lum found the prosecutor to be a “particularly
credible witness.” At the same time, throughout her analysis
of the issue, the magistrate judge accepted as true defense
counsel’s testimony that she was unaware of Mendoza and
Terrones’s knowledge of and interest in the reward.

   Ultimately, the factual misunderstanding or disagreement
makes no difference here, and we need not resolve it — or,
as the dissent suggests, remand to the district court to resolve
it — “as a predicate to our legal analysis,” dis. op. at 10717.
While some of the facts may not be entirely clear, the law is.
As we explain, counsel’s performance was constitutionally
ineffective regardless of the extent of her knowledge of Men-
doza and Terrones’s awareness of the reward, and of their
financial motivations, as a result of her conversation with the
prosecutor. Whether she had direct or specific knowledge of
their awareness of the reward, or whether she knew only in
the most general sense of such a possibility, her failure to
investigate the matter more fully, given the information she
possessed, rendered her performance deficient. In addition,
her failure at trial to question Mendoza and Terrones about
the reward cannot under any theory be deemed a “sound trial
strategy.” Strickland, 466 U.S. at 689 (quoting Michel v. Loui-
siana, 350 U.S. 91, 101 (1955)) (internal quotation mark
omitted).

   [2] Defense counsel “has a duty to make reasonable investi-
gations or to make a reasonable decision that makes particular
investigations unnecessary.” Id. at 691. “A lawyer who fails
adequately to investigate, and to introduce into evidence,
[information] that demonstrates his client’s factual innocence,
or that raises sufficient doubts as to that question to under-
mine confidence in the verdict, renders deficient perfor-
mance.” Lord v. Wood, 184 F.3d 1083, 1093 (9th Cir. 1999)
10702                    REYNOSO v. GIURBINO
(quoting Hart v. Gomez, 174 F.3d 1067, 1070 (9th Cir. 1999))
(internal quotation marks omitted and second alteration in
original). In particular, if counsel’s failure to investigate pos-
sible methods of impeachment is part of the explanation for
counsel’s impeachment strategy (or a lack thereof), the failure
to investigate may in itself constitute ineffective assistance of
counsel. See Tucker v. Ozmint, 350 F.3d 433, 444 (4th Cir.
2003) (“Trial counsel have an obligation to investigate possi-
ble methods for impeaching a prosecution witness, and failure
to do so may constitute ineffective assistance of counsel.”).

   [3] Although trial counsel is typically afforded leeway in
making tactical decisions regarding trial strategy, counsel can-
not be said to have made a tactical decision without first pro-
curing the information necessary to make such a decision. See
Riley v. Payne, 352 F.3d 1313, 1324 (9th Cir. 2003) (holding
that, under clearly established Supreme Court law, when
defense counsel failed to contact a potential witness, counsel
could not “be presumed to have made an informed tactical
decision” not to call that person as a witness); see also Wil-
liams v. Washington, 59 F.3d 673, 681 (7th Cir. 1995)
(“Because investigation [of the witnesses] might have
revealed evidence bearing upon credibility (which counsel
believed was the sole issue in the case), the failure to investi-
gate was not objectively reasonable.”); United States v.
Tucker, 716 F.2d 576, 583 (9th Cir. 1983) (holding that the
failure to interview or to attempt to interview key prosecution
witnesses constitutes deficient performance);11 Baumann v.
United States, 692 F.2d 565, 580 (9th Cir. 1982) (“We have
clearly held that defense counsel’s failure to interview wit-
nesses that the prosecution intends to call during trial may
constitute ineffective assistance of counsel.”); cf. Sanders v.
Ratelle, 21 F.3d 1446, 1457 (9th Cir. 1994) (“Ineffectiveness
  11
     In Tucker, this court found that defense counsel’s “ability to cross-
examine the government’s witnesses effectively was seriously compro-
mised by his failure to interview them, since he would have little idea as
to the specific areas of testimony which could be challenged.” Id. at 583.
                      REYNOSO v. GIURBINO                  10703
is generally clear in the context of complete failure to investi-
gate because counsel can hardly be said to have made a strate-
gic choice when s/he [sic] has not yet obtained the facts on
which such a decision could be made.” (citations, emphasis,
and internal quotation marks omitted)). The duty to investi-
gate is especially pressing where, as here, the witnesses and
their credibility are crucial to the State’s case. See Huffington
v. Nuth, 140 F.3d 572, 580 (4th Cir. 1998) (collecting cases).
Moreover, although matters such as counsel’s approach to
impeachment are often viewed as tactical decisions, and such
decisions do not constitute deficient conduct simply because
there are better options, a poor tactical decision may consti-
tute deficient conduct if “the defendant [can] overcome the
presumption that, under the circumstances, the challenged
action [or lack of action] ‘might be considered sound trial
strategy.’ ” Strickland, 466 U.S. at 689 (quoting Michel, 350
U.S. at 101).

   [4] If, as she testified, Reynoso’s trial counsel was ignorant
of the fact that Mendoza and Terrones knew and had inquired
about obtaining the reward, counsel’s failure to investigate the
issue was not objectively reasonable. It is undisputed that
counsel knew prior to trial that a reward had been offered, and
that she possessed police interview transcripts in which the
reward was discussed. Counsel also knew that the State
intended to call both Mendoza and Terrones as witnesses.
Further, she testified that the prosecutor had told her that both
Lopez and Hinojosa sought rewards. As the magistrate judge
concluded, “[a]rmed with knowledge of the reward and the
fact that two other witnesses knew of the reward, defense
counsel should have, at a minimum, determined if the only
two eyewitnesses to the robbery also knew about the reward.”
Unlike other impeachment evidence presented at trial — for
example, evidence attacking the witnesses’ general credibility
or demonstrating the inconsistency in their statements — such
information would have provided the jury with a reason why
the witnesses may have had a motive to lie, especially as they
had inquired as to their ability to collect the reward. See Ste-
10704                REYNOSO v. GIURBINO
phens v. Hall, 294 F.3d 210, 224 (1st Cir. 2002) (“A colorable
showing of bias can be important because, unlike evidence of
prior inconsistent statements — which might indicate that the
witness is lying — evidence of bias suggests why the witness
might be lying.”). Such cross-examination, as Reglos herself
ultimately conceded, at least with respect to Mendoza, would
not have been inconsistent with her defense strategy and
would have exposed a strong motive for witness bias on the
part of the State’s only two eyewitnesses. For these reasons,
if counsel had no more than general information about the
existence of the reward, her failure to investigate the issue
with respect to Mendoza and Terrones rendered her perfor-
mance deficient under Strickland.

   The same is true even if Reglos did have some direct
knowledge that Mendoza and Terrones knew about the
reward. Such a limited understanding would not have relieved
Reglos of her duty to investigate; it would have heightened
that duty. Just as, according to the magistrate judge, counsel’s
knowledge of the existence of the reward and Lopez and
Hinojosa’s interest in it made it more unreasonable for her to
fail to determine whether Mendoza and Terrones had a similar
financial interest, knowledge that Mendoza and Terrones were
aware of the reward would have made it all the more impor-
tant for Reglos to determine whether they had actively sought
it and whether they believed that their ability to obtain the
financial compensation depended upon their testimony incul-
pating or convicting Reynoso.

   [5] Given the inadequacy of Reglos’s investigation into
Mendoza and Terrones’s motives for testifying against
Reynoso, her failure at trial to cross-examine Mendoza and
Terrones about the reward further rendered her performance
deficient. The State argues that counsel’s decision to pursue
a theory of mistaken identification, and not one of deliberately
false identification, was a strategic decision that cannot con-
stitute deficient conduct. The dissent echoes this argument,
concluding that “it is manifestly and demonstrably probable
                              REYNOSO v. GIURBINO                10705
that defense counsel made a reasonable strategic choice to
focus on fertile ground, and not dilute her attack by opening
up another front.” Dis. op. at 10723. We reject this argument
for two reasons. First, the record directly refutes the conten-
tion that Reglos made a strategic decision. Indeed, Reglos tes-
tified to the contrary at the evidentiary hearing, stating quite
clearly that she did not make a strategic decision not to ques-
tion Mendoza and Terrones about the reward.12

   Second, any such decision would in any event have been
completely unsupportable and, under the circumstances, could
not have been considered a “sound trial strategy.” Strickland,
466 U.S. at 689 (quoting Michel, 350 U.S. at 101) (internal
quotation mark omitted). “[S]trategic choices made after less
than complete investigation are reasonable precisely to the
extent that reasonable professional judgments support the lim-
itations on investigation.” Id. at 690-91. As we explained,
Reglos’s inadequate investigation, as a result of which she
failed to uncover the financial motives of the State’s only two
purported eyewitnesses, fell outside “the wide range of rea-
sonable professional assistance.” Id. at 689. Any decision not
to obtain this information at trial through cross-examination
following so deficient an inquiry was, as a matter of law,
equally unreasonable.

  Moreover, during the evidentiary hearing, trial counsel was
unable to suggest a credible reason for failing to question
  12
    Reglos’s testimony on this point was unequivocal:
         Q: [Y]ou didn’t know about [Mendoza’s] knowledge of the
       reward —
         A: Right.
          Q: — so you couldn’t have made a strategic decision at the
       time not to question him about that; is that right?
         A: That’s correct.
         Q: And that’s the same for Mr. Terrones, as well?
         A: Right.
10706                 REYNOSO v. GIURBINO
Mendoza and Terrones about the reward. She admitted that
cross-examination about the reward would have been entirely
consistent with her decision to cross-examine another simi-
larly situated witness, Lopez, about the subject and would not
have been “mutually exclusive” with her strategy of attacking
Mendoza and Terrones’s credibility. The magistrate judge
agreed with that assessment, finding that “further questioning
[of] Terrones and Mendoza would not have diluted or nega-
tively impacted her attempt to discredit them.” Reglos also
conceded that such questioning likely would have weakened
Mendoza’s credibility substantially. The inconsistent state-
ments in counsel’s earlier declaration that cross-examining
Terrones and Mendoza about the award would have “diluted”
her other, stronger impeachment evidence, are plainly without
merit. Not only did counsel acknowledge that fact at the hear-
ing, at least with respect to Mendoza, but any claim of incon-
sistency is clearly undermined by the fact that, at trial, counsel
cross-examined the two witnesses on relatively minor points,
such as their appearance on the day of the shooting. That is,
the “fertile ground” for cross-examination to which the dis-
sent refers, dis. op. at 10723, was actually quite barren. In
addition, counsel managed to cross-examine Lopez about the
reward even while attacking his credibility on other grounds.
Most important, the questioning in which counsel engaged
and the questioning in which she failed to engage are entirely
compatible, and the latter could only have helped explain, to
her client’s benefit, the reasons for the weakness in the wit-
nesses’ answers to the former.

   We reject as well the State’s argument that eliciting infor-
mation about the reward would have served no purpose
because some of Mendoza and Terrones’s statements that
were not helpful to the prosecution tended to support their
credibility — for example, Mendoza’s testimony about his
use of drugs and alcohol on the day of the alleged identifica-
tion and Terrones’s admissions of his own uncertainty about
the identification. The State suggests that Mendoza and Ter-
rones’s candor about these potentially damaging facts was
                      REYNOSO v. GIURBINO                  10707
logically inconsistent with any theory of deliberate misidenti-
fication; that is, if the two witnesses were identifying Reynoso
only in order to obtain the reward, they would have had no
reason to sound anything less than sure of themselves on the
stand because they were making it all up anyway. Contrary to
the State’s argument, Mendoza and Terrones’s financial moti-
vations actually would have helped to explain why they
would testify against Reynoso despite the shaky foundations
for their testimony. It twists logic to conclude that the (quite
possibly truthful) weaknesses in their testimony precluded the
jury from finding that their identifications of Reynoso were
incredible in part because the testimony was financially moti-
vated.

   Finally, the State argues that it “would be a phenomenal
coincidence for four independent witnesses to falsely identify
the same person from photographic lineups,” and thus, the
State suggests, it was entirely reasonable for Reynoso’s coun-
sel not to question the veracity of Mendoza and Terrones’s
identifications. The States overlooks two important points.
First, the witnesses were, at various times, unable to identify
Reynoso or identified individuals other than Reynoso as the
perpetrator. Second, it would be much more of a “coinci-
dence” for all four to have eventually identified Reynoso as
the perpetrator had there not been general knowledge of the
reward and, at least in some instances, public identification of
Reynoso as the primary suspect, including in a press photo-
graph. Also, either one or two of the witnesses had known
Reynoso previously.

   [6] In short, counsel’s investigation and preparation for trial
were objectively unreasonable in light of her knowledge about
the reward and the absence of any explanation for her failure
to interview the two crucial eyewitnesses on that subject.
Counsel’s ensuing failure to cross-examine the witnesses
about their motivation for testifying as they did was, accord-
ingly, equally unreasonable and cannot be considered “sound
trial strategy.” Strickland, 466 U.S. at 689 (quoting Michel,
10708                    REYNOSO v. GIURBINO
350 U.S. at 101) (internal quotation mark omitted). Moreover,
such cross-examination would not have been inconsistent
with the defense strategy counsel followed and would have
provided a strong motive for witness bias on the part of the
only two eyewitnesses. For these reasons, counsel’s conduct
was deficient under Strickland.

  B.    Prejudice

   [7] Having examined the deficiencies in trial counsel’s con-
duct, we now consider whether, but for such deficiencies,
“there is a reasonable probability that . . . the result of the pro-
ceeding would have been different.” Strickland, 466 U.S. at
694. “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. In making this
determination, the court “must consider the totality of the evi-
dence before the judge or jury.” Id. at 695. A defendant need
not show “that counsel’s deficient conduct more likely than
not altered the outcome in the case.” Id. at 693-94.

   [8] We start from the premise that the case for the prosecu-
tion was extremely weak. The State presented no physical evi-
dence tying Reynoso to the Prajapati murder. Its case
consisted solely of four witnesses, only two of whom were
purportedly eyewitnesses to the events surrounding Prajapa-
ti’s murder. The other two witnesses reported that they had
heard or overheard confessions that Reynoso had allegedly
made.13 None of the four suggested that Reynoso was
involved in the crime until two or three years after the shoot-
  13
     The State argues that the district court “essentially disregarded” the
confessions Reynoso allegedly made to Lopez and Hinojosa. The magis-
trate judge’s Report and Recommendation did not ignore the purported
confessions, however; it discussed them in detail. In doing so, it consid-
ered the substantial credibility problems of the witnesses claiming to have
heard the confessions and examined the context in which the confessions
were allegedly made. Finally, it considered the fact that one of the two
witnesses later recanted his testimony regarding hearing the purported
confession.
                     REYNOSO v. GIURBINO                  10709
ing. One of the witnesses, Lopez, a jailhouse informant, con-
tacted the police to report a confession allegedly made two
years earlier, but only after he had seen a television broadcast
and a composite of the suspect; further, he admitted that the
availability of a reward had motivated him to get in touch
with the police. One of the other witnesses was Hinojosa, who
himself was initially a suspect in the murder. After failing to
implicate his cousins, Hinojosa told police that he had over-
heard Reynoso discussing the events of the Prajapati murder
at a party two years earlier. At trial, however, he recanted his
statements, admitted that he had learned the facts of the mur-
der through news reports on television, and denied knowing
Reynoso.

   The two eyewitnesses the State presented were Javier Ter-
rones and Robert Mendoza. There were inconsistencies
between their stories — for example, their different descrip-
tions of the make and condition of the getaway car, whether
it had been left running, and where it was parked. Terrones
and Mendoza also testified that they never saw each other in
the market that has been described as a small grocery or
liquor store, even though they both testified that they were in
the store when Reynoso walked in and that they left before
the shooting occurred.

   Mendoza admitted that he had engaged in heavy alcohol
and drug use both before and during the day of the murder.
Just two weeks after the shooting, Mendoza singled out from
a photographic lineup two individuals other than Reynoso as
the perpetrators. Although he eventually selected Reynoso
from a photographic lineup in 1998, three years after the mur-
der, he subsequently identified someone other than Reynoso
from an in-person lineup, before changing his mind again and
identifying Reynoso. Further, at the time of Reynoso’s trial,
Mendoza and Reynoso were placed in the same cell, and even
though they were sitting just five or six feet apart, Mendoza
did not recognize Reynoso. He later admitted that it was only
after speaking with the prosecutor that he discovered that he
10710                 REYNOSO v. GIURBINO
had been in the same cell as the person he had identified as
the murderer. Although Mendoza did not testify at the eviden-
tiary hearing because he had died, that hearing revealed that
Mendoza had known about the reward when he testified at
Reynoso’s trial and that he ultimately received $7,500 for his
testimony.

   Terrones, too, did not contact police until three years after
the shooting, and after he also had obtained knowledge of the
reward. He initially testified at the evidentiary hearing that he
did not want any part of the reward money, but later admitted
that he had immediately asked about the reward when he con-
tacted the police. At trial, Terrones was able to describe
Reynoso only vaguely and said that he had seen him only
briefly. Before identifying Reynoso from both a photographic
and live lineup, Terrones had seen an article with his picture
that identified him as a leading suspect in the Prajapati mur-
der. Ultimately, Terrones received $7,500 for his testimony.

   At trial, defense counsel primarily stressed the witnesses’
inconsistent statements, sought to discredit Terrones’s identi-
fication of Reynoso, and emphasized Mendoza’s general lack
of credibility. Although defense counsel questioned Lopez
about the reward — in addition to attempting to impeach his
credibility more generally — she did not question either of the
two purported eyewitnesses, Terrones or Mendoza, about the
funds or their knowledge that a substantial amount of money
was available for those whose testimony helped secure a con-
viction of Reynoso.

   In closing at trial, the prosecutor emphasized defense coun-
sel’s failure to impeach Terrones’s credibility, stressed that
neither Terrones nor Mendoza demonstrated any bias, and
argued forcefully that neither had any reason or motive to lie.
She went so far as to state: “They don’t have a bias in this
case. There’s no reason for them to come forward and say it’s
the defendant if it’s not the defendant” (emphasis added). This
last statement demonstrates the substantial impact that estab-
                     REYNOSO v. GIURBINO                  10711
lishing the financial motives of the two purported eyewit-
nesses would have had. See Horton v. Mayle, 408 F.3d 570,
580 (9th Cir. 2005) (holding that when the prosecution
emphasizes a witness’s testimony, impeachment of that wit-
ness may significantly damage the prosecution’s case). Unlike
the other evidence used to impeach the eyewitnesses — the
two who claimed to have seen Reynoso at the scene of the
murder — such as inconsistent statements and general attacks
on their credibility, evidence of their financial motives would
have established a real incentive to lie, explaining why their
testimony may have been fabricated. The failure to adduce
such evidence, or even to question the witnesses regarding
their financial interests in their testimony, undermines our
confidence in the jury’s verdict and establishes a reasonable
probability that, but for counsel’s failure to elicit the reason
for the witnesses to fabricate evidence, the result would have
been different. See Silva v. Brown, 416 F.3d 980, 987 (9th
Cir. 2005) (“Impeachment evidence is especially likely to be
material when it impugns the testimony of a witness who is
critical to the prosecution’s case.”); Horton, 408 F.3d at 580-
81 (holding that “where a witness is central to the prosecu-
tion’s case, the defendant’s conviction demonstrates that the
impeachment evidence presented at trial likely did not suffice
to convince the jury that the witness lacked credibility” and
that, therefore, any impeachment evidence not introduced at
trial takes on greater significance).

   [9] Had defense counsel investigated and questioned Ter-
rones and Mendoza about their expectation of reward money
in return for their testimony inculpating Reynoso, she would
have been able to provide the jury an explanation of the eye-
witnesses’ incentive to identify him, regardless of their lack
of knowledge, and would have effectively demonstrated wit-
ness bias. She would have answered directly the open ques-
tion that the prosecution’s closing argument posed for the jury
— what was the witnesses’ motive to lie? In the absence of
the missing cross-examination, the defendant was unable to
provide an answer to this critical question. Given those facts
10712                    REYNOSO v. GIURBINO
and circumstances, we conclude that, but for counsel’s defi-
cient performance, there is a reasonable probability that the
outcome of Reynoso’s trial would have been different. There-
fore, we conclude that Reynoso has demonstrated prejudice
under Strickland.14

  C.     Objectively Unreasonable Under AEDPA

   The State mistakenly asserts that the district court applied
a “clear error” standard of review in deciding to grant
Reynoso habeas relief. In her Report and Recommendation,
the magistrate judge stated:

       The Supreme Court has admonished courts against
       equating the term “unreasonable application” with
       “clear error”: “These two standards . . . are not the
       same. The gloss of clear error fails to give proper
       deference to state courts by conflating error (even
       clear error) with unreasonableness.” Lockyer v.
       Andrade, 538 U.S. 63, 75 (2003). Instead, in this
       context, habeas relief may issue only if the state
       court unreasonably applied firmly established federal
       law.

Later in her Report and Recommendation, the magistrate
judge concluded:
  14
    We have found prejudice even when the prosecution’s case has been
stronger than in the instant case. See Rios v. Rocha, 299 F.3d 796, 810-13
(9th Cir. 2002) (holding that counsel’s failure to investigate and present
witnesses was prejudicial when no physical evidence tied the defendant to
the shooting and the state’s case rested on the testimony of three eyewit-
nesses); Lord, 184 F.3d at 1094-96 (holding that counsel’s failure to inter-
view witnesses who had claimed to see the victim alive after the murder
was prejudicial even though physical evidence tied the defendant to the
murder and two inmates testified that the defendant had confessed to
them); Brown v. Myers, 137 F.3d 1154, 1155-57 (9th Cir. 1998) (holding
that counsel’s failure to investigate and to locate and produce witnesses
was prejudicial when three witnesses identified the defendant as the
shooter).
                      REYNOSO v. GIURBINO                  10713
    [T]he proposed impeachment evidence held great
    value. Unlike the other evidence that the prosecutor
    used to impeach Terrones or Mendoza, it would have
    explained why the key prosecution witnesses may
    have fabricated their testimony. As the prosecutor’s
    closing argument demonstrates, this evidence would
    have had a substantial impact on the jury’s decision
    to credit or discredit Terrones’s and Mendoza’s cred-
    ibility. Moreover, given the weaknesses of the prose-
    cution’s case and the importance of the witnesses’
    testimony, defense counsel’s failure to impeach the
    witnesses with evidence of bias ‘undermine[s] confi-
    dence’ in the jury’s verdict. Strickland, 466 U.S. at
    694. Thus, Petitioner has satisfied both prongs of the
    Strickland two-part test to show ineffectiveness of
    counsel. Accordingly, the state court’s conclusion to
    the contrary constituted an unreasonable application
    of clearly established federal law. 28 U.S.C.
    § 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 405-
    406 (2000).

   The State offers two arguments in support of its position.
First, it seizes on the single word “[a]ccordingly” and asserts
that its use demonstrates that the district court failed to apply
the standard that it announced it was required to apply. The
State is wrong. It is important to note that this appeal is not
subject to typical AEDPA analysis because here there is no
reasoned state court decision to assess. See Pham, 400 F.3d
at 742. In this situation, the district court must conduct an
independent review of the record; if after such review, it con-
cludes that controlling Supreme Court law, unless applied in
an unreasonable manner, would preclude the result reached by
the state courts, it must grant relief to the petitioner. In this
case, the magistrate judge and district court properly con-
cluded that Reynoso had established that only an unreason-
able application of Strickland would allow them to hold that
petitioner had not been deprived of effective assistance of coun-
10714                      REYNOSO v. GIURBINO
sel.15 The magistrate judge’s use of the term “[a]ccordingly”
does not indicate a belief that clear error is enough to consti-
tute an unreasonable application, but rather that in light of her
independent review of the law and the facts, she was com-
pelled to conclude that the state court’s determination was, in
actuality, an unreasonable application of clearly established
Supreme Court law.

   [10] In its second argument, the State contends that by cit-
ing Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir. 2000), the
magistrate judge showed that she was relying on the inappli-
cable “clear error” standard. At one point in her discussion,
the magistrate judge included a quote from Delgado referring
to the standard in question — “whether the state court clearly
erred” — but that quote was relied on only to support the
unquestioned proposition that when the state court has issued
a silent denial, courts must perform an independent review of
the record.16 At the outset of her discussion of Reynoso’s
claims, the magistrate judge set forth the correct AEDPA
standard of review, specifically distinguishing between “un-
reasonable application” and “clear error.”17 Viewed in the
  15
      A state court’s decision is an “unreasonable application” of Supreme
Court law if “the state court correctly identifies the governing legal princi-
ple . . . but unreasonably applies it to the facts of the particular case.” Bell
v. Cone, 535 U.S. 685, 694 (2002).
   16
      The magistrate judge wrote: “In this case, both the California Court
of Appeal and the California Supreme Court issued silent denials of Peti-
tioner’s current claims for relief. The Court, therefore, gives less deference
to those courts’ decisions. Delgado, 223 F.3d at 982 (‘Thus, we accord-
ingly concluded that, in such circumstances, the state court decisions do
“not warrant the deference we might usually apply” . . . .’) (citations omit-
ted). Instead, the Court must independently review the record to determine
whether ‘the state court clearly erred in its application of controlling fed-
eral authority.’ Id.”
   17
      Moreover, the magistrate judge’s earlier citation to Lockyer v.
Andrade, in which the Supreme Court overruled in part Van Tran v. Lind-
sey, 212 F.3d 1143, 1152-54 (9th Cir. 2000) (relied upon in Delgado, 223
F.3d at 981, for the proposition that in determining whether a state court’s
decision was objectively unreasonable, we must determine “whether the
state court clearly erred”), makes it clear that she was aware of, and
applied, AEDPA’s “objectively unreasonable” standard of review.
                     REYNOSO v. GIURBINO                  10715
context of the entire Report and Recommendation, it is evi-
dent that the magistrate judge applied the correct standard and
that her inclusion of the “clearly erred” language in a paren-
thetical quotation from a case that was properly cited for a
different proposition was inadvertent. Such a happenstance
does not constitute a basis for concluding that the court has
applied the wrong standard. See Woodford v. Visciotti, 537
U.S. 19, 23-24 (2002); see also White v. Roper, 416 F.3d 728,
732-33 (8th Cir. 2005) (holding that even though the district
court erred in using “reasonable possibility” language, thereby
misstating the Strickland “reasonable probability” standard,
because it had earlier stated the correct standard three times
and quoted the Supreme Court’s summary of that standard, it
had correctly applied the Strickland prejudice standard).
Because the magistrate judge, and later the district judge,
applied the correct legal standard, the district court did not
commit the procedural error the State asserts. Nor did it err
with respect to its substantive ruling that the state court’s
decision that Reynoso received effective assistance of counsel
was objectively unreasonable under AEDPA.

   We review the district court’s substantive decision de novo,
and based on our own independent review of the record, we
reach the same conclusion as the magistrate judge and the dis-
trict judge. We affirm the district court’s decision that
Reynoso was denied effective assistance of counsel because,
as we explain below, the record clearly demonstrates that a
contrary decision would constitute an unreasonable applica-
tion of clearly established Supreme Court law.

                              V.

   Reynoso’s trial counsel failed to interview the only two
witnesses who placed Reynoso at the scene of the murder.
She also failed to cross-examine these critical witnesses effec-
tively, neglecting to examine the relationship of the reward to
their pivotal testimony in this case. The consequence was that
the defense did not provide the jury with the motive to lie that
10716                REYNOSO v. GIURBINO
would have explained why the State’s eyewitnesses’ identifi-
cations of the defendant were not worthy of credence. Given
that the testimony of the two witnesses was central to the
prosecution’s case and that the case against Reynoso was oth-
erwise exceedingly weak, such a performance unquestionably
fell outside “the wide range of reasonable professional assis-
tance” contemplated by Strickland, 466 U.S. at 689.

   [11] Moreover, defense counsel’s deficient performance
was extremely prejudicial to petitioner. Counsel’s failure to
elicit essential impeachment evidence at trial through cross-
examination was critical to the outcome. The credibility of the
eyewitnesses was determinative. Had the jurors believed that
the two eyewitnesses were motivated to identify Reynoso by
their desire for money rather than a willingness to aid the
truth-seeking process, it is unlikely that any reasonable juror
would have voted to convict. We do not find the question
before us to be a close one. Upon an independent review of
the record, we conclude that given so ineffective a perfor-
mance with so adverse a consequence, it would constitute an
unreasonable application of Strickland to hold that Reynoso
received effective assistance of counsel. Thus we conclude
that the state court determination that Reynoso was afforded
his Sixth Amendment rights was objectively unreasonable.
Accordingly, we affirm the district court’s grant of habeas
relief.

  AFFIRMED.



TROTT, Circuit Judge, dissenting:

   The ultimate question in this case is twofold. First, whether
it was “objectively unreasonable” for the California Court of
Appeal and Supreme Court to have concluded that Reynoso’s
appointed counsel’s performance — with respect to her han-
dling of witnesses Mendoza and Terrones — was within the
                     REYNOSO v. GIURBINO                 10717
range of competence demanded by the Sixth Amendment. See
Strickland v. Washington, 466 U.S. 668 (1984); Williams v.
Taylor, 529 U.S. 362 (2000). If the answer to this question is
“no,” the case is closed in the Warden’s favor. If the answer
is “yes,” then we must decide whether those courts would
have been objectively unreasonable in concluding that
Reynoso suffered no prejudice from counsel’s deficient per-
formance. Because we have “no reasoned state court deci-
sion” on these issues, we must perform an independent review
of the record to ascertain whether the state court decision was
objectively unreasonable. Pham v. Terhune, 400 F.3d 740,
742 (9th Cir. 2005) (quoting Himes v. Thompson, 336 F.3d
848, 853 (9th Cir. 2003)).

   We now have a record from our district court which par-
tially illuminates these issues and weighs upon the objective
reasonableness of tactical decisions made by Reynoso’s coun-
sel, but herein lies a serious problem that — with all respect
to my colleagues — makes it impossible for us at this point
to render a valid decision: the district court failed to answer
important factual questions to which we need answers as a
predicate to our legal analysis.

                               I

   The first question is whether defense counsel knew that
witnesses Mendoza and Terrones were aware of the possibil-
ity of a reward, and in turn, whether she chose not to pursue
that line of questioning with them in favor of another line of
attack.

   To begin with, the prosecutor — found to be a “particularly
credible witness” by the district court — maintained under
oath that defense counsel was aware of the existence of the
well publicized reward long before the trial and that defense
counsel was aware also that Lopez, Terrones, and Mendoza
knew about the reward. As developed by the district court,
10718                REYNOSO v. GIURBINO
    The prosecutor’s file for Petitioner’s case contained
    a copy of the original reward, as well as a newspaper
    article discussing the fact that the reward had been
    renewed. Defense counsel acknowledged that the
    prosecutor disclosed the existence of the reward
    before trial.

       The prosecutor and defense counsel disagreed,
    however, over whether the prosecutor told defense
    counsel that each of the witnesses knew about the
    reward. The prosecutor maintained that she was
    “positive” that she and defense counsel discussed the
    fact that Lopez, Terrones, and Mendoza knew of the
    reward. In fact, the prosecutor testified at the eviden-
    tiary hearing that the reward was “common knowl-
    edge” before trial:

        I know that it was clear — we talked about
        the fact that the witnesses knew about the
        rewards, the reward. I mean, I don’t know
        that it’s in any of the reports, but it was just
        such common knowledge. At the time it
        wasn’t an issue, and that’s all I can tell you.
        [Defense counsel] knew the witnesses
        knew; I knew the witnesses knew; the wit-
        nesses knew. It wasn’t any kind of issue at
        the time.

       In contrast, defense counsel testified that she was
    unaware that all the percipient witnesses knew about
    the reward. She acknowledged that the prosecutor
    had disclosed that Lopez and Hinojosa both knew of
    the reward. But defense counsel insisted that she was
    never informed that either Terrones or Mendoza
    knew about the reward. Similarly, she was unaware
    that both Terrones and Mendoza had asked both
    Detective Escoto and the prosecutor about their eli-
    gibility for all or part of the reward. Neither defense
                REYNOSO v. GIURBINO               10719
counsel nor her investigator interviewed either Ter-
rones or Mendoza before trial. Although defense
counsel was aware that a reward had been offered
and even questioned one witness about it, she never-
theless believed that she lacked sufficient informa-
tion to inquire about whether Terrones and Mendoza
knew about it.

   Despite her ignorance of these facts, defense
counsel declared that she would not have questioned
either Terrones or Mendoza about the reward if she
had known that they both knew about the reward.
(Reglos Decl. ¶4). She explained that she had ample
ammunition with which to attack the credibility of
both witnesses. In particular, she noted that Ter-
rones’s identification was tainted because he had
seen a photograph of Petitioner before identifying
him, and Mendoza’s drug use impeached his testi-
mony. (Reglos Decl. ¶¶5-6). Defense counsel further
explained that cross-examining these witnesses
about the reward would have “diluted” her stronger
impeachment material:

      [E]ven if I had been so informed that
    [Terrones and Mendoza knew of or had
    applied for the reward], I would not have
    cross-examined [them] about the reward
    because my attack of their credibility was
    based on other factors.

    ...

    Strategically, the avenues discussed above
    were the strongest challenges to the credi-
    bility of Terrones and Mendoza and chal-
    lenging them based on their knowledge of
    the reward money would have diluted what
    I feel were strong issues for the defense.
10720                 REYNOSO v. GIURBINO
    (Reglos Decl. ¶s 4, 7).

   So far, so good. Regrettably, however, the district court did
not determine which version of the pivotal facts is correct.
Did the prosecutor and defense counsel discuss before the
trial the “fact that Terrones and Mendoza knew about the
reward,” or not? Instead, the district court chose not to resolve
this critical factual dispute, saying in a footnote that
“[b]ecause no Brady violation occurred, the Court need not
decide whether the prosecutor or the defense was more credi-
ble, although the Court notes that the prosecutor was a partic-
ularly credible witness.” Nevertheless, the magistrate judge
then assumed — contrary to the “credible” prosecutor’s testi-
mony — that defense counsel “failed to determine whether
Mendoza and Terrones knew about the reward,” and that this
failure was prejudicial Strickland error. What happened to the
“credible prosecutor’s” testimony that she and defense coun-
sel discussed the fact that Lopez, Mendoza, and Terrones
knew of the reward? In my judgment, the court clearly erred
in declining to decide which version of the facts was correct,
and then proceeding as though it had made such a finding —
against the prosecutor and the Warden.

   With all respect to the district court, one can only wonder
why the magistrate judge failed to resolve these pivotal ques-
tions when one reads the precise issues requiring resolution
identified by the court itself in court minutes entitled “Sched-
uling of Evidentiary Hearing and Briefing Schedule” dated
March 21, 2003. Directing counsel to file “supplemental
briefs . . . on the following issues,” the court offered these
questions for resolution at the evidentiary hearing:

    (1)(b)   Did the prosecutor ever disclose to Petition-
             er’s trial counsel that the police had
             informed either Javier Terrones or Robert
             Mendoza that their testimony could make
             them eligible for all, or a portion, of the
                     REYNOSO v. GIURBINO                  10721
             reward money that was offered in connec-
             tion with the murder of Jyotsna Prajapati?

    (2)     Did Petitioner’s trial counsel believe that
            either Javier Terrones or Robert Mendoza
            knew of the reward money that was offered
            in connection with the murder of Jyotsna
            Prajapati? If so, what were the reasons, stra-
            tegic or otherwise, for Petitioner’s trial coun-
            sel failing to cross-examine either Javier
            Terrones or Robert Mendoza regarding their
            expectation of receiving reward money for
            their testimony?

   The answers to these questions — especially #2 — are cru-
cial, because if the court had found the prosecutor’s version
to be true, then we might have a clear case of a strategic
choice not to go into the reward with Mendoza and Terrones,
but — as defense counsel said at the hearing — to pursue
another line of attack on the validity of the eyewitness’ testi-
mony. Counsel described her general method of defense as
not wasting time on weaker issues, which would explain why
she might have known about the reward issue but chosen not
to use it:

    Q.    I’m just — okay. I’ll just ask you the question.

      Now, you testified that the District Attorney did
    not inform you that Terrones or Mendoza knew of or
    had applied for the reward before trial; right? Had
    you been so informed would you have cross-
    examined them about the reward?

    A. As I stated in my declaration, I had some other
    issues with Mr. Mendoza and Mr. Terrones, and I
    would not —

      The way I practice, in formulating my defense, is
    I pick my issues, and I basically will go for the
10722                 REYNOSO v. GIURBINO
    strongest issues in attacking — such as in this case
    — credibility of a witness.

       And I believe that my issues — since you’re ask-
    ing me to think back of what I would have done had
    I known — and since I had, like I stated, I had other
    issues regarding credibility that would have been to
    me much more, much stronger than cross-examining
    them on the reward.

    Q.   Right, but you didn’t —

    A. I probably still would not have cross-examined
    them on the reward.

(Emphasis added).

   The majority’s opinion illustrates why remand is necessary.
Instead of being able to work from facts found by the district
court, the opinion says, “the most likely explanation of what
transpired is that the defense counsel had some discussion
about the reward, but for whatever reason — perhaps because
the conversation lacked sufficient specificity — Reglos either
failed to receive or failed to understand the full message; in
short, whether the prosecutor or defense counsel was at fault,
and it may have been both, Reglos did not comprehend that
Mendoza and Terrones had acknowledged their awareness of
the reward, and she had no knowledge that they had expressed
an interest in receiving it.” (Emphasis added). This fanciful
rationalization by the majority opinion tactfully admits we are
swimming in speculation, which is not appropriate given the
seriousness of this case and of the issues it raises. At the very
least, the majority’s discussion suggests a failure on the part
of the petitioner to satisfy his burden of proof regarding his
attorney’s behavior.

  Thus, we need to remand this case to the district court pur-
suant to 28 U.S.C. § 2106 to answer the pivotal questions the
                      REYNOSO v. GIURBINO                  10723
court itself understood to be critical. As permitted by the stat-
ute, this case cries out for “further proceedings” in the interest
of justice. The issue is very simple: Reglos either knew that
Terrones and Mendoza knew about the reward, or she did not.

                               II

    This mistake was ours, the federal courts. This factual gap
was created by us, not counsel, and before we undo a state
criminal conviction, we must be on solid factual ground.
Right now, we are trying to come to a legitimate answer with-
out getting to the bottom of a central factual dispute. What
good is § 2106 if we are not going to use it? We rely on our
district courts to find the facts, and then, we weigh in on the
law. Here, the system has failed. Given the record, the prose-
cutor’s testimony, the defense attorney’s testimony, the
defense attorney’s aggressive assault against Lopez because
of his interest in the reward, and the apparent minimal interest
of both Mendoza and Terrones in the possibility of a reward,
it is manifestly and demonstrably probable that defense coun-
sel made a reasonable strategic choice to focus on fertile
ground, and not dilute her attack by opening up another front.
For example, Terrones testified at the evidentiary hearing that
he had no interest in the reward, even though he had asked
about it. Likewise, the police had to track Mendoza down as
a witness, and he told a detective that he, too, was not inter-
ested in the reward. How far does a defense attorney get with
witnesses saying, “Sure, I knew about the reward, but that’s
not why I am testifying” — which is what Lopez said when
confronted at trial on this issue. The scenario of awareness-
and-choice-not-to-pursue is strongly supported circumstan-
tially by the record, which includes a remarkable number of
“I don’t remember” answers by the defense attorney — who
did not bother to review her file before the hearing.

  With all respect to my colleagues, this appeal is not ripe.
The appropriate step at this juncture is to remand the matter
10724                REYNOSO v. GIURBINO
to the district court for answers to that court’s own questions.
Thus, I register my dissent.